Exhibit 10.1

 
GENERAL SECURITY AGREEMENT
 
THIS AGREEMENT made as of the 4th day of January, 2006.
 
BY:
 
APOLLO GOLD CORPORATION, a corporation existing under the laws of the Yukon
Territory
 
(the "Debtor")
 
IN FAVOUR OF:
 
THE CANADA TRUST COMPANY, a trust company amalgamated under the laws of Canada,
as Trustee for the benefit of the Debentureholders (as hereinafter defined)
 
(the "Secured Party")
 
WHEREAS the Debtor, Apollo Gold Inc. ("AGI") and the Secured Party entered into
a trust indenture dated November 4, 2004 (as supplemented by a first
supplemental indenture dated December 13, 2004) (collectively, the "Indenture")
providing for the issue of up to U.S.$12,500,000 principal amount of 12% Series
2004-B convertible secured debentures of the Debtor (collectively, the
"Debentures");
 
AND WHEREAS pursuant to the terms of the Indenture, the Debtor and AGI
originally provided the Secured Party with security over the Existing Security
(as defined in the Indenture) as security for, among other things, the payment
of the principal sum, interest and all other amounts from time to time owing or
payable under the Debentures, and the performance by the Debtor and AGI of all
their obligations under the Debentures and the Indenture;
 
AND WHEREAS pursuant to a cash collateral trust agreement dated November 18,
2005, the Debtor and AGI substituted the Existing Security with the Cash
Collateral Trust, in accordance with the terms of the Indenture;
 
AND WHEREAS in accordance with the terms of the Indenture the Debtor and AGI
wish to substitute the Cash Collateral Trust with the Black Fox Charge (as
defined in the Indenture), in accordance with the terms of the Indenture;
 
NOW THEREFORE in consideration of the sum of $1.00 and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the Debtor agrees with the Secured Party as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE 1
INTERPRETATION
 
1.1    Definitions
 
Unless the context requires otherwise, or unless expressly defined, all
capitalized terms used herein will have the meanings specified in the Indenture.
Where used herein or in any amendments or schedules hereto, the following terms
shall have the following meanings:
 
"Accessions" means Goods that are installed in or affixed to other Goods;
 
"Accounts" means all debts, accounts, demands, claims and choses in action which
now are, or which may at any time hereafter be, due or owing to or owned by the
Debtor; all securities, mortgages, bills, notes and other documents now held or
owned, or which may be hereafter taken, held or owned, by or on behalf of the
Debtor, in respect of the said debts, accounts, demands, claims and choses in
action or any part thereof; and all books, documents and papers recording,
evidencing or relating to the said debts, accounts, demands, claims and choses
in action or any part thereof, all of which are herein collectively called the
"Accounts";
 
"this Agreement", "hereto", "herein", "hereof", "hereby", "hereunder" and any
similar expressions refer to this Agreement as it may be amended, supplemented,
restated or replaced from time to time, and not to any particular Article,
section or other portion hereof;
 
"Applicable Law" means, at any time, with respect to any Person, property,
transaction or event, the common law and all applicable laws, statutes,
regulations, treaties, judgments and decrees and, provided in each case they
have the force of law, all then applicable official directives, requirements,
orders and policies of any governmental authorities made under such laws,
by-laws, statutes and regulations;
 
"Black Fox Property" means the real and immovable property described in Schedule
"A" annexed hereto together with all abutting real property and non-abutting
real property acquired by the Debtor in the future in the area located
approximately 10 kilometers east of the Town of Matheson, Ontario along the
east-west 200 km Destor-Porcupine Fault Zone, together with all rights, options,
interests, and mining and mineral rights and interests therein, now owned or
hereafter acquired by the Debtor including, without limitation, all licences,
easements, rights-of-way, privileges, benefits, immunities, rights and options
connected therewith and/or appertaining thereto and all amendments thereto,
replacements thereof and substitutions therefor from time to time, and all
buildings, erections, structures, improvements, fixtures, fixed plant, fixed
machinery, fixed equipment and all personal property of every kind and nature at
present situate thereon or therein or which may at any time hereafter be
constructed or brought or placed thereon or therein or used in connection
therewith or related thereto, including in each and all cases any greater or
other right, title and interest therein or in any part thereof which the Debtor
may acquire and hold during the currency of the Indenture, and all proceeds in
connection therewith;
 
"Business Day" means any day other than Saturday, Sunday or any statutory
holiday on which banks are generally open for business in Toronto, Ontario;
 
"Chattel Paper" means one or more than one writing that evidences both a
monetary obligation and a security interest in or a lease of specific Goods;
 

--------------------------------------------------------------------------------


"Collateral" means all of the present and future undertaking, property, both
real and personal, and assets of the Debtor which is located on or related to
the Black Fox Property subject to, or intended to be subject to, the Security
Interest, and any reference to "Collateral" shall be deemed to be a reference to
"Collateral or any part thereof" except where otherwise specifically provided;
 
"Debentures" has the meaning attributed to such term in the recitals hereto;
 
"Documents" means all books, accounts, invoices, letters, papers, documents and
other records in any form evidencing or relating to collateral subject to the
Security Interest, all of which are herein collectively called the "Documents";
 
"Document of Title" means any writing that purports to be issued by or addressed
to a bailee and purports to cover such Goods in the bailee's possession as are
identified or fungible portions of an identified mass, and that in the ordinary
course of business is treated as establishing that the Person in possession of
it is entitled to receive, hold and dispose of the documents and the Goods it
covers;
 
"Encumbrance" means any encumbrance of any kind whatsoever, choate or inchoate,
whether arising by contract, statute or otherwise, including, without
limitation, any mortgage, debenture, pledge, hypothec, lien, charge, assignment
by way of security, consignment, lease, hypothecation, security interest or
other security agreement, trust or deemed trust, conditional sales agreement, or
arrangement having the effect of granting security for the payment or
performance of any debt, liability or obligation, and "Encumbrances", "Encumber"
and "Encumbered" shall have corresponding meanings;
 
"Equipment" means Goods that are not Inventory or consumer goods (as such term
is defined in the PPSA);
 
"Events of Default" has the meaning attributed to such term in Section 7.1
hereto;
 
"GAAP" means generally accepted accounting principles from time to time approved
by the Canadian Institute of Chartered Accountants or any successor institute
including those set out in the Handbook of the Canadian Institute of Chartered
Accountants, consistently applied;
 
"Goods" means all now owned or after acquired tangible personal property located
on or related to the Black Fox Property (whether or not physically located on
the Black Fox Property) other than Chattel Paper, Documents of Title,
Instruments, Money and Securities, and includes fixtures and minerals and
hydrocarbons to be extracted;
 
"Indebtedness" means the obligations, indebtedness and liability of the Debtor
(i) for payment of the principal sum, interest and all amounts from time to time
owing or payable under the Debentures and the performance of all its obligations
under the Debentures; and (ii) the Debtor's obligations under the Indenture;
 
"Indenture" has the meaning attributed to such term in the recitals hereto as
the same may be amended, modified, supplemented, restated or updated from time
to time;
 
"Instrument" means,
 

(a)  
a bill, note or cheque within the meaning of the Bills of Exchange Act (Canada)
or any other writing that evidences a right to the payment of Money and is of a
type that in the ordinary course of business is transferred by delivery with any
necessary endorsement or assignment, or

 

--------------------------------------------------------------------------------



(b)  
a letter of credit and an advice of credit if the letter or advice states that
it must be surrendered upon claiming payment thereunder;

 
but does not include a writing that constitutes part of Chattel Paper, a
Document of Title or a Security;
 
"Intangibles" means all intangible property now owned or hereafter acquired by
the Debtor and which is not Accounts including, without limitation, all
contractual rights, chattel paper, goodwill, patents, trademarks, trade names,
copyrights and other intellectual property of the Debtor, all of which are
herein collectively called the "Intangibles";
 
"Inventory" means Goods that are held by a Person for sale or lease or that have
been leased or that are to be furnished or have been furnished under a contract
of service, or that are raw materials, work in process or materials used or
consumed in a business or profession;
 
"Lien" means any mortgage, pledge, charge, assignment, security interest,
hypothec, lien or other encumbrance, including, without limitation, any
agreement to give any of the foregoing, or any conditional sale or other title
retention agreement;
 
"Money" means a medium of exchange authorized or adopted by the Parliament of
Canada as part of the currency of Canada or by a foreign government as part of
its currency;
 
"Obligations" means the aggregate of all indebtedness, liabilities or other
obligations of the Debtor to the Secured Party, under or in respect of the
Indebtedness, the Black Fox Charge and this Agreement, whether actual or
contingent, direct or indirect, matured or not, wheresoever and however
incurred, prior to, at the time of, or subsequent to the execution hereof,
whether incurred alone or with another or others including extensions and
renewals and now existing or hereafter arising;
 
"Permitted Encumbrances" means the encumbrances described in Schedule "B"
annexed hereto;
 
"Person" means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity however designated or constituted;
 
"PPSA" means the Personal Property Security Act (Ontario), or other
jurisdictional equivalents as amended from time to time, and any Act substituted
therefor and amendments thereto;
 
"Proceeds" means identifiable or traceable personal property in any form derived
directly or indirectly from any dealing with property or the proceeds therefrom,
and includes any payment representing indemnity or compensation for loss of or
damage to property or proceeds therefrom;
 
"Security" means all present and future securities, as defined in the Securities
Act (Ontario), held by the Debtor, including shares, options, rights, warrants,
joint venture interests, interests in limited partnerships, bonds, debentures
and all other documents which constitute evidence of a share, participation or
other interest of the Debtor in property or in an enterprise or which constitute
evidence of an obligation of the issuer; and including an uncertificated
security within the meaning of Part VI (Investment Securities) of the Business
Corporations Act (Ontario) and all substitutes therefor and dividends and income
derived therefrom, all of which are herein collectively called the "Securities";
 

--------------------------------------------------------------------------------


"Security Interest" has the meaning attributed to such term in Section 2.1
hereto; and
 
"Undertaking" means all present and future personal property, business, and
undertaking of the Debtor not being Inventory, Equipment, Accounts, Intangibles,
Documents of Title, Instruments, Money, Securities or Documents all of which is
herein collectively called the "Undertaking".
 
1.2    Headings
 
The inclusion of headings in this Agreement is for convenience of reference only
and shall not affect the construction or interpretation hereof.
 
1.3    References to Articles and Sections
 
Whenever in this Agreement a particular Article, section or other portion
thereof is referred to then, unless otherwise indicated, such reference pertains
to the particular Article, section or portion thereof contained herein.
 
1.4    Currency
 
Except where otherwise expressly provided, all amounts in this Agreement are
stated and shall be paid in U.S. dollars.
 
1.5    Gender and Number
 
In this Agreement, unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.
 
1.6    Invalidity of Provisions
 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect.
 
1.7    Amendment, Waiver
 
No amendment or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby and in the case of the Secured Party,
such waiver to be obtained in accordance with the terms of the Indenture. No
waiver of any provision of this Agreement shall constitute a waiver of any other
provision nor shall any waiver of any provision of this Agreement constitute a
continuing waiver unless otherwise expressly provided.
 
1.8    Governing Law, Attornment
 
This Agreement and all documents delivered pursuant hereto shall be governed by
and construed in accordance with the PPSA and the other laws of the Province of
Ontario and the federal laws of Canada applicable therein and the Debtor hereby
irrevocably attorns to the non-exclusive jurisdiction of the courts of Ontario.
 

--------------------------------------------------------------------------------


 
ARTICLE 2
SECURITY INTEREST
 
2.1    Creation of Security Interest
 
Subject to Sections 2.2 and 2.3 hereof, as continuing collateral security for
the due and timely payment and performance by the Debtor of the Obligations, the
Debtor hereby mortgages, charges, pledges, assigns, transfers, and sets over to
the Secured Party a general and continuing security interest (the "Security
Interest") in all of the present and future undertaking, property, both real and
personal, and assets of the Debtor which is located on or related to or used in
connection with the Black Fox Property including, without limitation of the
foregoing;
 

(a)  
all Goods (including without limitation all parts, accessories, attachments,
additions and Accessions to all such Goods) whether or not such Goods are now or
hereafter become fixtures, and all other tangible personal property located on
or related to the Black Fox Property, if any, in each case now owned or
hereafter acquired by or on behalf of the Debtor or in respect of which the
Debtor now or hereafter has any right, title or interest (including, without
limitation, such as may be returned to or repossessed by the Debtor);

 

(b)  
all Inventory located on or related to the Black Fox Property;

 

(c)  
all Accounts related to the Black Fox Property;

 

(d)  
all Equipment (other than Inventory) located on or related to the Black Fox
Property, including, without limitation, all machinery, tools, apparatus, plant,
furniture, fixtures and vehicles of whatsoever nature or kind;

 

(e)  
all Documents related to the Black Fox Property;

 

(f)  
all Documents of Title related to the Black Fox Property;

 

(g)  
all Intangibles related to the Black Fox Property;

 

(h)  
all Securities related to the Black Fox Property;

 

(i)  
all Undertakings related to the Black Fox Property;

 

(j)  
all renewals of, accretions to and substitutions for any of the property
described in Sections 2.1(a) through (e); and

 

(k)  
all Proceeds (including Proceeds of Proceeds) of any of the property described
in Sections 2.1(a) through 2.1(e).

 
For greater certainty, the Secured Party will only have a Secured Interest in
Accounts, Documents, Documents of Title, Intangibles, Securities and
Undertakings to the extent any of the foregoing items are related to or used in
connection with the Black Fox Property.
 

--------------------------------------------------------------------------------


2.2    Exception for Last Day of Leases
 
The last day of any term of years reserved by any lease or any extension or
renewal thereof, oral or written, or any agreement therefor, now held or
hereafter acquired by the Debtor, is hereby excepted out of the security created
hereby or by any other instrument supplemental hereto and does not and shall not
form part of the Collateral or by any such other instrument, but the Debtor
shall stand possessed of the reversion remaining in the Debtor of any leasehold
interest for the time being demised as aforesaid, upon trust to assign and
dispose thereof as the Secured Party shall direct; and upon any sale of the
leasehold interest, or any part thereof, the Secured Party for the purpose of
vesting the aforesaid reversion of any such term or any renewal thereof in any
purchaser or purchasers thereof, shall be entitled by deed or other writing to
appoint such purchaser or purchasers or any other person or persons a new
trustee or trustees of the aforesaid reversion of any such term or renewal
thereof in the place of the Debtor and to vest the same accordingly in the new
trustee or trustees so appointed, freed and discharged from any obligation
respecting the same.
 
2.3    Exception for Contractual Rights
 
Notwithstanding anything else herein, the security interests in the Collateral
when created hereby shall not extend to, and the Collateral shall not include,
any agreement, right, license or permit (the "Contractual Rights") to which the
Debtor is party or of which the Debtor has the benefit, to the extent that the
creation of the security interests herein would constitute a breach of the
terms, or permit any person to terminate the Contractual Rights, but in such
event the Debtor shall hold its interest in such Contractual Rights in trust for
the Secured Party for the benefit of the Debentureholders with the obligation to
assign same to any person acquiring all or any part of the Collateral in the
course of enforcement of the security interests herein created. The Debtor
covenants and agrees to use its commercially reasonable efforts to obtain any
consent to assign the Contractual Rights to the Secured Party as may be
requested by the Secured Party from time to time.
 
2.4    Attachment and Value
 
The Debtor acknowledges and agrees that:
 

(i)  
value has been given, and

 

(ii)  
the security interests created hereby attach to the Collateral immediately upon
execution of this Agreement and the Secured Party and the Debtor have not agreed
to postpone the time of attachment of either such pledge by the Debtor;

 
and, to the extent that the Debtor does not acquire rights or interests in any
of the Collateral until after the execution and delivery of this Agreement, the
security interests created hereby shall attach to such Collateral at the time
the Debtor acquires rights or interests therein.
 

--------------------------------------------------------------------------------


ARTICLE 3
OBLIGATIONS SECURED
 
3.1    Obligations Secured
 
The Security Interest granted hereby secures payment, performance and
satisfaction of the Obligations.
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE DEBTOR
 
4.1    Representations and Warranties of the Debtor
 
The Debtor represents and warrants and so long as this Agreement remains in
effect shall be deemed to continuously represent and warrant that:
 

(a)  
The Collateral is genuine and owned by the Debtor free of all Liens, save for
the Permitted Encumbrances.

 

(b)  
The Debtor is the sole legal and beneficial owner of the Black Fox Property.

 

(c)  
No other Real Property - The Debtor does not own any abutting lands to the Black
Fox Property. The Debtor represents and warrants that the Black Fox Property is
all of the real property in which it owns or has an interest within a five (5)
kilometer radius of the boundaries of the Black Fox Property.

 

(d)  
Right to Encumber - The Debtor has good right and lawful authority to grant,
assign, transfer, mortgage and charge the Collateral as provided in and by this
Agreement.

 

(e)  
Permitted Encumbrances - The Collateral is free and clear of any Liens except
the security created or intended to be created by this Agreement, the Black Fox
Charge and the Permitted Encumbrances.

 

(f)  
No Orders, Notices - Except as disclosed on Schedule "C", there are no
outstanding orders, notices or similar requirements relating to the Collateral
issued by any building, environmental, fire, health, labour or police
authorities or from any other federal, provincial or municipal authority and
there are no matters under discussion with any such authorities relating to
orders, notices or similar requirements.

 

(g)  
Environmental -

 

(i)  
The Collateral and the activities and operations of the Debtor, and to the
Debtor’s best knowledge, those of owner, lessee, licensee or other occupant
comply in all material respects with Environmental Law, and are not subject to
any existing judicial, governmental, regulatory or other investigations,
proceedings, inquiries or notices, and neither the Debtor nor any present or
prior lessee, owner, occupant or licensee of the Collateral or any part thereof,
or any person having the charge, management or control thereof, has filed any
notice or report pursuant to any Environmental Law in connection with the
Collateral;

 

--------------------------------------------------------------------------------



(ii)  
the Debtor has no knowledge of any Environmental Activity in respect of the
Release of any Contaminant at, upon, under, over, within or with respect to the
Collateral or any contiguous real or immovable property to or from which the
Release of a Contaminant could reasonably be anticipated;

 

(iii)  
neither the Debtor nor any other party has been, or is, involved in any
operations at, near or with respect to the Collateral which operations could
lead to the imposition of liability on the Debtor or on any subsequent or former
owner or occupier or person who has or will have the charge, management or
control of the Collateral, or the creation of a lien or charge on any property
under any Environmental Law; and

 

(iv)  
no underground storage tanks or surface impoundments or equipment containing, or
that has contained PCBs or related chemical substances, are located on or under
any property.

 

(h)  
Enforceability - This Agreement has been duly executed and delivered by the
Debtor and, subject to any applicable bankruptcy, insolvency, reorganization,
liquidation and other similar laws from time to time in effect affecting the
rights of creditors generally and the availability of equitable remedies,
constitutes a valid and legally binding obligation of the Debtor enforceable
against the Debtor in accordance with its terms.

 

(i)  
Due Authorization and No Conflict - The Debtor has taken or caused to be taken
all necessary corporate action to authorize the creation, execution, delivery
and performance of this Agreement and the borrowing of money hereunder, and no
such action requires the consent or approval of any Governmental Authority or
any other Person, nor is any such action in contravention of or in conflict with
any applicable law, rule or regulation, or the articles, by-laws or resolutions
of Directors or shareholders of the Debtor or the provisions of any material
term, covenant or condition under or in respect of any judgment, order,
indenture, instrument, agreement or undertaking to which the Debtor or any of
its subsidiaries is a party or by which its assets or properties are bound,
except those that have been obtained. The entering into of this Agreement will
not result in the acceleration of any indebtedness under any other agreements to
which the Debtor or any of its subsidiaries is a party.

 

(j)  
Permitted Encumbrances. - The Debtor is not in breach of any of its obligations
under those Permitted Encumbrances set out in paragraph (10) through to (14)
inclusive contained in Schedule "B" hereto.

 

--------------------------------------------------------------------------------



(k)  
UCC Registration - Except in connection with the filing of any Uniform
Commercial Code financing statements to perfect the Security Interest granted
under this Agreement, to the best of the Debtor's knowledge, after due inquiry,
the Debtor is not aware of, and has not authorized, the filing of any Uniform
Commercial Code financing statements against it with respect to the Collateral
since the search conducted on January 5, 2006 with the currency date of January
4, 2006 of the Article 9 Uniform Commercial Code electronic records maintained
by the Colorado Secretary of State.

 
 
ARTICLE 5
COVENANTS OF THE DEBTOR
 
5.1    Negative Covenants of the Debtor. 
 

(a)  
The Debtor hereby covenants and agrees with the Secured Party on behalf of the
Holders that it will not, without the prior written consent of the Secured Party
(which consent shall only be given if proved by Debentureholders by an
Extraordinary Resolution), do the following:

 

(i)  
at any time agree to create or suffer to exist any mortgage, charge, pledge,
lien, privilege, security interest or other encumbrance of any nature upon the
Collateral, except for

 

(1)  
encumbrances in favour of the Secured Party for the benefit of the Holders; and

 

(2)  
the Permitted Encumbrances; provided that no provision hereof or elsewhere
including in the Indenture shall be construed as a subordination or postponement
of the security interest and charge created hereunder to or in favour of any
other charge, lien, security interest or encumbrance, whether or not it is a
Permitted Encumbrance;

 

(ii)  
so long as any monies secured by this Agreement and the Indenture remain
outstanding, sell, remove, lease, destroy or otherwise dispose of all or any
part of the Black Fox Property except as contemplated by Sections 5.1.1(c) and
5.4.1(a)(ii) of the Indenture; and except that the Debtor may sell or otherwise
dispose of furniture, machinery, equipment, vehicles and accessories subject to
the Security Interest created hereunder which may have become worn out or
damaged or otherwise unsuitable for their purpose on condition that it shall
substitute therefor, subject to the lien hereof and free from prior liens or
charges except Permitted Encumbrances, property of equal value so that the
security hereby constituted shall not be in any way reduced or impaired; or

 

(iii)  
consolidate, amalgamate or merge with any other corporation or entity.

 

--------------------------------------------------------------------------------



(b)  
The Debtor covenants that, in order to prevent any accumulation after maturity
of unpaid interest or of unpaid Debentures, the Debtor will not directly or
indirectly extend or assent to the extension of time for payment of any interest
upon any Debentures or of any principal payable in respect of any Debentures and
that it will not directly or indirectly be or become a party to or approve any
such arrangement by purchasing or funding any interest on the Debentures or any
principal thereof or in any other manner and that the Debtor will deliver to the
Secured Party all Debentures when paid as evidence of such payment.

 

(c)  
If the time for the payment of any interest or principal shall be so extended,
whether or not such extension is by or with the consent of the Debtor,
notwithstanding anything herein or in the Debentures contained, such interest or
principal shall not be entitled, in case of default hereunder, to the benefit of
this Agreement except subject to the prior payment in full of the principal of
all the Debentures then outstanding and of all matured interest on such
Debentures the payment of which has not been so extended.

 

(d)  
The Debtor shall not change its name or address without giving at least ten
days’ prior notice to the Secured Party of the new name or address and the date
upon which such change of name or address is to take effect and, within five
Business Days of the change of name or address, the Debtor shall provide the
Secured Party with:

 

(i)  
a notarial or certified copy of the articles of amendment effecting the change
of name;

 

(ii)  
an opinion from legal counsel to the Debtor satisfactory to the Secured Party as
to the correct name of the Debtor and confirming that all appropriate
registrations, filings or recordings have been made to ensure the continued
validity and enforceability of this Agreement, the Indenture and the Black Fox
Charge; and

 

(iii)  
a Certificate of the Debtor stating the new address of the Debtor.

 

(e)  
The Debtor shall not permit any Person (including any subsidiary of the Debtor)
to acquire any property which forms part of the Collateral, without the prior
written consent of the Secured Party.

 
5.2    Covenants of the Debtor.
 
The Debtor hereby covenants and agrees with the Secured Party on behalf of the
Debentureholders as follows:
 

(a)  
The Debtor will duly and punctually pay or cause to be paid to every
Debentureholder the principal, Redemption Premium and interest accrued on the
Debentures of which he is the Holder (including, in the case of default,
interest on the amount in default) on the dates, at the places, in the money,
and in the manner mentioned in the Indenture and in the Debentures.

 

--------------------------------------------------------------------------------



(b)  
Corporate Existence, etc. - The Debtor will maintain its corporate existence and
those of its subsidiaries’ corporate existence and preserve all of their rights,
powers, licenses, privileges, franchises and goodwill.

 

(c)  
Defence of Interest - The Debtor will, and will cause its subsidiaries to,
defend their respective right, title and interest in and to their respective
properties (including in the case of the Debtor the Collateral) against all
claims and demands whatsoever of all persons whomsoever.

 

(d)  
Registrations - The Debtor will register this Agreement or notice thereof
without delay at every office where the registration or recording thereof may,
in the opinion of Counsel for the Secured Party, be necessary or desirable to
preserve, perfect or protect the security hereby created, and it will deliver or
exhibit to the Secured Party, on demand, certificates, or other evidence
satisfactory to the Secured Party, establishing such registration or recording,
and from time to time renew the same, if such renewal is, in the opinion of
Counsel for the Secured Party, necessary or desirable to preserve, perfect or
protect the security hereby created.

 

(e)  
Rents, Taxes, etc. - The Debtor will from time to time pay or cause to be paid
all rents, taxes, rates, levies or assessments, ordinary or extraordinary,
government fees or dues, lawfully levied, assessed or imposed upon the
Collateral or any part thereof, as and when the same become due and payable,
save and except when and so long as the validity of any such rents, taxes,
rates, levies, assessments, fees or dues is in good faith being contested by the
Debtor by proper legal proceedings, provided that in such case the Debtor shall
satisfy the Secured Party, and if required furnish security satisfactory to it,
that any such contestation will involve no forfeiture of any part of the
Collateral. If the Debtor defaults in payment of any such rents, taxes, rates,
levies, assessments, fees or dues then the Secured Party shall be entitled (but
not obligated) to pay the same in accordance with Section 6.5 of the Indenture.

 

(f)  
Insurance

 

(i)  
The Debtor will insure and keep insured the Black Fox Property against loss or
damage by fire and other insurable hazards and perils which such several assets
are commonly insured against in the jurisdiction in which the Collateral are
located to the full insurable value thereof. The Debtor will provide the Secured
Party with certificates of such insurance and, if required, duplicate originals
thereof. Each policy of insurance shall show the Secured Party as loss payee
(and named insured under any and all liability insurance), as its interest may
appear, and the Debtor will cause to be affixed to each policy of insurance a
mortgage clause or mortgage endorsement in form satisfactory to the Secured
Party and providing for a minimum of 30 days’ notice to the Secured Party of
cancellation or lapse. If the Debtor fails to obtain any such insurance the
Secured Party shall be entitled (but not obligated) to obtain such insurance in
accordance with Section 6.5 of the Indenture.

 

--------------------------------------------------------------------------------



(ii)  
Any proceeds of insurance received by, or payable to, the Secured Party under
the terms hereof shall be payable as in accordance with Section Section 6.11 of
the Indenture.

 

(g)  
Maintenance of the Collateral - The Debtor will not permit waste to be committed
or suffered on the Black Fox Property or the Collateral, will diligently
maintain, use, operate and repair the Black Fox Property and will carry on and
conduct its business with respect to the Black Fox Property in a proper and
efficient manner so as to preserve and protect the Collateral and the earnings,
incomes, rents, issues, profits, benefits and advantages thereof. The Secured
Party may be entitled (but not obligated) to make such repairs as it reasonably
deems necessary and any such repairs shall be paid in accordance with Section
6.5 of the Indenture.

 

(h)  
Records - The Debtor will, and will cause its Subsidiaries to, keep proper books
of account and records with respect to the operation of, and will, upon the
reasonable request of the Secured Party, provide the Secured Party with
information concerning the Collateral and the business of the Debtor and the
property and business of the Debtor and its subsidiaries.

 

(i)  
Financial Statements. - The Debtor will furnish to the Secured Party a copy of
all financial statements, whether annual or interim, of the Debtor and the
report, if any, of the Debtor's auditors thereon and of all annual and other
periodic reports of the Debtor furnished to its shareholders at the same time as
they are furnished to such shareholders. Upon receipt of such financial
statements, the Secured Party shall, while such statements are current, make
such statements available for inspection by Debentureholders on their reasonable
request. No obligation shall rest with the Secured Party to analyze such
statements or evaluate the performance of the Debtor in any matter whatsoever.

 

(j)  
Other Obligations. - The Debtor will duly and punctually perform and carry out
all of the acts or things to be done by it as provided in this Agreement, the
Indenture and the Black Fox Charge.

 

(k)  
Notice of Event of Default. - The Debtor will give notice to the Secured Party
of the occurrence of any Events of Default hereunder, default under the
Indenture or the Black Fox Charge, if then effective.

 

(l)  
Access - The Debtor will, and will cause its subsidiaries, from time to time
permit duly authorized agents or representatives of the Secured Party, during
reasonable business hours, to enter upon and inspect the Black Fox Property and
the Collateral and the business of the Debtor and its subsidiaries and their
respective books of accounts and records.

 

(m)  
Performance of Obligations - The Debtor will comply, and cause its subsidiaries
to comply, with the requirements of agreements and documents to which it is a
party and all applicable laws, consents and directives of any administrative,
governmental or judicial authority or organization or body, if non-compliance
with such laws, agreements or documents might adversely affect the financial
condition of the Debtor and its subsidiaries, the Debtor’s ability to perform
and observe its obligations under this Agreement or the validity or priority of
the security created by this Agreement, or if such laws, agreements or documents
otherwise affect the Black Fox Property and the Collateral. The Debtor will
forthwith notify the Secured Party of any non-compliance with any such laws,
agreements and documents.

 

--------------------------------------------------------------------------------



(n)  
Further Assurances - At any time and all times the Debtor will do, execute,
acknowledge and deliver or will cause to be done, executed, acknowledged and
delivered all such further acts, deeds, conveyances, mortgages, transfers and
assurances in law as is required for the purpose of giving the Secured Party a
valid mortgage, charge or security of the nature herein specified upon all
property intended to be covered hereby, and for the better assuring, conveying,
mortgaging, assigning, confirmation or charging unto the Secured Party all and
singular the hereditament and premises, estates and property hereby mortgaged
and charged, or intended so to be, in favour of the Secured Party.

 

(o)  
Environmental Compliance - The Debtor will comply, and will cause all
subsidiaries and occupants and/or users of the Black Fox Property and the
Collateral to comply in all respects with the requirement of any Environmental
Law applicable to the Black Fox Property and the Collateral or the subsidiaries.

 

(p)  
Environmental Indemnity - The Debtor shall at all times indemnify and hold
harmless the Secured Party and each Debentureholder, and their respective
officers, directors, employees, agents, representatives and shareholders against
and from any and all claims, suits, actions, debts, damages, costs, losses,
obligations, judgments, charges, and expenses, of any nature whatsoever suffered
or incurred by the Secured Party or Debentureholder, whether upon realization of
the security interests created by this Agreement, or as successor to or assignee
of any right or interest of the Debtor, or as a result of any order,
investigation or action by any governmental or regulatory authority relating to
the Debtor or the subsidiaries or their respective business, undertaking,
property or assets or as privileged or hypothecary creditor or mortgagee in
possession of property or as successor or successor-in-interest to the Debtor as
a result of any taking of possession of all or any property or by foreclosure
deed or deed in lieu of foreclosure or by any other means relating to the Debtor
or its subsidiaries, under or on account of any breach of Environmental Law, or
the assertion of any lien thereunder with respect to:

 

(i)  
the Release of a Contaminant, the threat of the Release of any Contaminant, or
the presence of any Contaminant affecting the Black Fox Property and the
Collateral, whether or not the same originates or emanates from the Black Fox
Property or any contiguous real or immovable property or personal property
located thereon, including any loss of value of the Black Fox Property as a
result of any of the foregoing;

 

--------------------------------------------------------------------------------



(ii)  
the Release of a Contaminant owned by, or under the charge, management or
control of the Debtor, or any predecessor or assignor of the Debtor or its
subsidiaries;

 

(iii)  
any costs incurred by any federal, state, provincial, municipal, local or other
governmental or regulatory authority or any other person or damages from injury
to, destruction of, or loss of natural resources in relation to, the Black Fox
Property or personal property located thereon including the Collateral,
including reasonable costs of assessing such injury, destruction or loss
incurred pursuant to any Environmental Law;

 

(iv)  
liability for personal injury or property damage arising by reason of any civil
law offences or quasi-offences or under any statutory or common law tort or
similar theory, including, without limitation, damages assessed for the
maintenance of a public or private nuisance or for the carrying on of a
dangerous activity at, near, or with respect to the Black Fox Property or
property of the subsidiaries or elsewhere, and/or

 

(v)  
any other environmental matters affecting the Black Fox Property, the Collateral
or the operations and activities of the Debtor or its subsidiaries within the
jurisdiction of any federal, state, provincial, municipal or local environmental
agency.

 
The Debtor’s obligation under this Section 5.2(p) shall arise upon the discovery
of the presence of any Contaminant, whether or not any federal, state,
provincial, municipal or local environmental agency has taken or threatened any
action in connection with the presence of any Contaminant. The Debtor
acknowledges that the Secured Party has relied and will continue to rely as
applicable, upon the Debtor’s representations, warranties and covenants. It is
the intention of the Debtor and the Secured Party that the provisions of this
Section shall supersede any other provisions in this Agreement, and all other
documents and instruments which in any way limit the liability of the Debtor and
that the Debtor shall be liable for any obligations arising under this Section
even if the amount of the liability incurred exceeds the aggregate outstanding
amount of the Debentures. The obligations of the Debtor arising under this
Section are absolute and unconditional and shall not be affected by any act,
omission or circumstance whatsoever, except in respect of negligence or wilful
misconduct by the Secured Party in the case of indemnity in favour of the
Secured Party and except in respect of negligence or wilful misconduct by a
Debentureholder in the case of indemnity in favour of a Debentureholder. This
Section shall survive the repayment of the principal sum of the Debentures, the
removal or resignation of the Secured Party and the termination of the trusts
created hereunder and shall survive the transfer of any or all right, title and
interest in and to the Black Fox Property and the Collateral by the Debtor to
any party, whether or not affiliated with the Debtor. Any amount payable or
owing under this Section 5.2(p) shall be added to the principal sums of the
Debentures on a pro rata basis and shall be secured hereby and shall be payable
together with interest thereon calculated and payable at the rate and at the
times and in the manner provided for herein for interest arrears on the
principal sum of the Debentures.
 

--------------------------------------------------------------------------------



(q)  
Quiet Possession. That on default by the Debtor hereunder the Secured Party may
peaceably and quietly enter into and hold and occupy the Black Fox Property and
the Collateral without hindrance, interference or denial of the Debtor or of
anyone claiming under it or of any prior encumbrancers whatsoever.

 

(r)  
To Hold the Proceedings of Unauthorized Sale in Trust. In the event the Black
Fox Property, the Collateral or any part thereof are sold or disposed of prior
to the full discharge of this Agreement, in any manner not authorized by this
Agreement, the Debtor shall hold all proceeds of such sale or disposition
received by the Debtor as trustee for the Secured Party until the Debtor has
been fully released from this Agreement by the Secured Party.

 

(s)  
Not to Remove. Prior to the removal of any of the Black Fox Property or the
Collateral from the province or other jurisdiction in which it is situated at
the date of this Agreement or to leasehold the property, the Debtor shall, and
shall cause its subsidiaries to, effect such further registrations and obtain
such other consents and give such other security, at the sole cost and expense
of the Debtor, as may be required or desirable to protect or preserve the
security hereby created, and the Debtor shall forthwith notify the Secured Party
of the intended removal and the action proposed to be taken.

 
 
ARTICLE 6
COLLECTION OF DEBTS
 
6.1    Collection of Debts
 
Upon the occurrence of an Event of Default, the Secured Party may give notice of
the Security Interest to any Person obligated to pay any debt or liability
constituting Collateral and may also direct such Person to make all payments on
account of any such debt or liability to the Secured Party. The Debtor
acknowledges that any payments received by the Debtor from such Persons, whether
before or after notification of the Security Interest to such Persons and
whether before or following the occurrence of an Event of Default, shall be
received and held by the Debtor in trust, or as agent in the Province of Quebec,
for the Secured Party and shall be turned over to the Secured Party upon
request.
 

--------------------------------------------------------------------------------


 
ARTICLE 7
EVENTS OF DEFAULT
 
7.1    Events of Default
 
The security hereby constituted shall become enforceable, subject to the terms
herein contained, in each and every one of the following events (hereinafter
sometimes referred to as an "Event of Default"):
 

(a)  
Failure to Pay - If the Debtor does not pay when due any principal, interest or
other amount payable by it under any Debenture at the place and in the currency
in which such amount is expressed to be payable.

 

(b)  
Misrepresentation - If any representation or warranty or statement made herein,
in the Indenture or in the Black Fox Charge proves to be untrue when made.

 

(c)  
Default in Covenant - If the Debtor makes default in the observance or
performance of some other thing hereby required to be done or some other
covenant or condition hereby required to be observed or performed under this
Agreement, the Indenture, the Black Fox Charge, any Debenture or an "Event of
Default" or "Default" shall have occurred under the Black Fox Charge.

 

(d)  
Assignment for Benefit of Creditors - If the Debtor or any of its subsidiaries
makes a general assignment for the benefit of creditors; or any proceeding is
instituted by it seeking relief as debtor, or to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding-up, reorganization, arrangement,
adjustment or composition of it or its debts or for an order for similar relief
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors (including under any statutes relating to the incorporation of
companies) or seeking appointment of a receiver or trustee, or other similar
official for it or for any substantial part of its properties or assets; or any
corporate or partnership action is taken to authorize any of the actions
referred to in this Section.

 

(e)  
Insolvency or Bankruptcy Proceedings - If any proceedings are instituted against
the Debtor or any of its subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding-up, reorganization, arrangement,
adjustment or composition of it or its debts or an order for similar relief
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors (including under any statutes relating to the incorporation of
companies) or seeking appointment of a receiver, trustee or other similar
official for it or for any substantial part of its properties or assets.

 

(f)  
Appointment of Receiver, etc. - If a receiver, trustee, or other similar
official with like powers is appointed with respect to, or any encumbrancer
shall take possession of, any of the properties or assets of the Debtor or any
of its subsidiaries.

 

--------------------------------------------------------------------------------



(g)  
CCAA Proceedings - If any proceedings with respect to the Debtor or any of its
subsidiaries are commenced under the Companies’ Creditors Arrangement Act
(Canada).

 

(h)  
Encumbrances - If an encumbrancer or secured creditor shall appoint a receiver
or agent or other similar official over any part of the Collateral, or take
possession of any part of the Collateral or the property of any its subsidiaries
or if any execution, distress or other process of any court becomes enforceable
against any of the Collateral or the property of any its subsidiaries, or a
distress or like process is levied upon any of the Collateral.

 

(i)  
Execution, Seizure or Garnishment - If any execution, seizure, garnishment,
sequestration, extent or any other process of any court becomes enforceable
against the Debtor or if a distress or analogous process is levied upon the
Collateral or the property of any its subsidiaries or any part thereof.

 

(j)  
Ceasing to Carry on Business - If the Debtor takes any corporate proceedings for
its dissolution, liquidation or amalgamation with any other company or if the
corporate existence of the Debtor or any of its subsidiaries shall be terminated
by expiration, forfeiture or otherwise, or if the Debtor ceases or threatens to
cease, to carry on all or a substantial part of its business.

 

(k)  
Unlawful Obligations - If at any time it is unlawful for the Debtor to perform
any of its obligations under this Agreement, the Black Fox Charge or the
Indenture in the manner contemplated hereunder or thereunder.

 

(l)  
Failure to Satisfy Environmental Orders - If any environmental order or
environmental lien is issued under any Environmental Law against the Collateral
or the Debtor or the business or the property of any of its subsidiaries,
provided that any environmental order has not been satisfied or discharged
within thirty (30) days of the date the environmental order was received by the
Debtor.

 
7.2    Acceleration on Default
 
If any Event of Default has occurred and is continuing, the Secured Party may in
its discretion, and shall upon receipt of a Debentureholders' Request, subject
to Section 7.4 of the Indenture, by notice in writing to the Debtor declare the
principal of and interest on the Debentures then outstanding and any other
moneys payable hereunder to be due and payable and the same shall forthwith
become immediately due and payable to the Secured Party and the Debtor shall pay
forthwith to the Secured Party for the benefit of the Debentureholders the
principal of and accrued and unpaid interest (including interest on amounts in
default) on such Debentures and all other moneys payable hereunder, together
with subsequent interest thereon at the rate borne by the Debentures from the
date of such declaration until payment is received by the Secured Party. Such
payment when made shall be deemed to have been made in discharge of the Debtor's
obligations hereunder and any moneys so received by the Secured Party shall be
applied as provided in Section 8.7 of the Indenture. Notwithstanding anything
contained in the foregoing or elsewhere in this Indenture, in the event that the
Event of Default (other than the Event of Default set out in Sections 7.1.1(d),
7.1.1(e), 7.1.1(f) and 7.1.1(g) of the Indenture has occurred and the Applicable
Cure Period has expired, then all principal and interest on the Debentures then
outstanding and any other monies due and payable hereunder shall forthwith
immediately become due and payable to the Secured Party without further action
by the Secured Party.
 

--------------------------------------------------------------------------------


 
ARTICLE 8
ENFORCEMENT
 
8.1    Remedies
 
Whenever an Event of Default shall have occurred and the Applicable Cure Period
has expired, and has not been waived by the Debentureholders in accordance with
Section 7.4 of the Indenture, the Secured Party on behalf of the
Debentureholders, may, subject to Section 13.4 of the Indenture, proceed to
realize the security hereby constituted and to enforce its rights:
 

(a)  
by entry, with the right to have, hold, use, occupy, possess and enjoy the
Collateral without the let, suit, hindrance, interruption or denial of the
Debtor, its successors or assigns;

 

(b)  
by entry, with the right to make such arrangements for completing the
construction of, repairing or putting in order any buildings or other
improvements on the Collateral, or for inspecting, taking care of, leasing,
collecting the rents of and managing generally the Collateral as it may deem
expedient, and all reasonable costs, charges and expenses, including allowances
for the time and service of any employee or representative of the Secured Party
or other person appointed for the above purposes shall be paid in accordance
with Section 13.4.4 of the Indenture;

 

(c)  
by the appointment, by an instrument in writing, of any person or persons, as a
receiver (which term includes a receiver and manager) or receivers of all or any
part of the Collateral, and the Secured Party may remove any receiver or
receivers so appointed and appoint another or others in his or their stead;

 

(d)  
under the provisions of Section 8.4 of the Indenture or other sale permitted at
law;

 

(e)  
by proceedings in any court of competent jurisdiction for the appointment of a
receiver or receivers;

 

(f)  
by proceeding in any court of competent jurisdiction for foreclosure;

 

(g)  
by any other action, suit, proceeding or other remedy authorized or permitted by
law or by equity; and

 

(h)  
enjoy and exercise all of the rights and remedies of a secured party under the
PPSA.

 

--------------------------------------------------------------------------------


8.2    Remedies Cumulative
 
No such remedy for the realization of the security hereby constituted or for the
enforcement of the rights of the Secured Party shall be exclusive of or
dependent upon any other such remedy but any one or more of such remedies may
from time to time be exercised independently or in combination.
 
8.3    Receiver
 
Subject to compliance with Section 13.4 of the Indenture and subject to the
provisions of any instrument in writing appointing a receiver or receivers, upon
the appointment hereunder of a receiver for the Collateral or any part thereof,
the following provisions shall apply:
 

(a)  
Every such receiver shall have unlimited access to the Collateral as agent and
attorney for the Debtor (which right of access shall not be revocable by the
Debtor) and shall have full power and unlimited authority to:

 

(i)  
take possession of the Collateral or any part thereof;

 

(ii)  
carry on or concur in carrying on the business of the Debtor in respect of the
Collateral;

 

(iii)  
collect the rents and profits from tenancies whether created before or after
these presents;

 

(iv)  
lease or concur in leasing any portion of the Collateral which may become vacant
on such terms and conditions as he considers advisable and enter into and
execute leases, accept surrenders and terminate leases;

 

(v)  
complete the construction of any building or buildings or other erections or
improvements on the Collateral left by the Debtor in an unfinished state or
award the same to others to complete and purchase, repair and maintain any
personal property including, without limitation, appliances and equipment,
necessary or desirable to render the premises operable or rentable, and take
possession of and use or permit others to use all or any part of the Debtor's
materials, supplies, plans, tools, equipment (including appliances) and property
of every kind and description;

 

(vi)  
insure, manage, operate, repair, alter or extend the Collateral; and

 

(vii)  
sell or otherwise dispose of all or any part of the Collateral;

 
and the Debtor undertakes to ratify and confirm whatever any such receiver may
do with respect to the Collateral.
 

(b)  
The Secured Party may at its discretion vest the receiver with all or any of the
rights and powers of the Secured Party.

 

--------------------------------------------------------------------------------



(c)  
The Secured Party may fix the reasonable remuneration of the receiver who shall
be entitled to deduct the same out of the revenue or the sale proceeds of the
Collateral.

 

(d)  
Every such receiver shall be deemed the agent or attorney of the Debtor and, in
no event, the agent of the Secured Party shall not be in any way responsible for
the acts or omissions of any such receiver.

 

(e)  
The appointment of any such receiver by the Secured Party shall not result in or
create any liability or obligation on the part of the Secured Party to the
receiver or to the Debtor or to any other person and no appointment or removal
of a receiver and no actions of a receiver shall constitute the Secured Party a
mortgagee in possession or responsible as such.

 

(f)  
No such receiver shall be liable to the Debtor to account for monies other than
monies actually received by him in respect of the Collateral, or any part
thereof, and out of such monies so received every such receiver shall, in the
following order, pay:

 

(i)  
his remuneration as aforesaid;

 

(ii)  
all costs and expenses of every nature and kind incurred by him in connection
with the exercise of his powers and authority hereby conferred;

 

(iii)  
interest, principal and other money which may, from time to time, be or become
charged upon the Collateral in priority to these presents, including taxes;

 

(iv)  
to the Secured Party all interest, principal and other monies due hereunder to
be paid in such order as the Secured Party in its discretion shall determine;

 

(v)  
and thereafter, every such receiver shall be accountable to the Debtor for any
surplus.

 
The remuneration and expenses of the receiver shall be paid by the Debtor on
demand and shall be a charge on the Collateral and shall bear interest from the
date of demand at the interest rate being charged pursuant to Section 2.2.1 of
the Indenture.
 

(g)  
Save as to claims for accounting under Section 8.3.1(f) of the Indenture, the
Debtor hereby releases and discharges any such receiver from every claim of
every nature, whether sounding in damages or not which may arise or be caused to
the Debtor or any person claiming through or under him by reason or as a result
of anything done by such receiver unless such claim be the direct and proximate
result of dishonesty or fraud.

 

--------------------------------------------------------------------------------



(h)  
The Secured Party may, at any time and from time to time, terminate any such
receivership by notice in writing to the Debtor and to any such receiver.

 

(i)  
The statutory declaration of an officer of the Secured Party as to default under
the provisions of these presents and as to the due appointment of the receiver
pursuant to the terms hereof shall be sufficient proof thereof for the purposes
of any person dealing with a receiver who is ostensibly exercising powers herein
provided for and such dealing shall be deemed, as regards such person, to be
valid and effectual.

 

(j)  
The rights and powers conferred herein in respect of the receiver are
supplemental to and not in substitution of any other rights and powers which the
Secured Party may have.

 
8.4    Sales
 
Subject to compliance of Section 13.4 of the Indenture, the Secured Party may
enforce the security granted hereunder as follows:
 

(a)  
Method of Sale - If, upon the happening of an Event of Default, the security
hereby constituted shall become enforceable, the Secured Party may, either
before or after any entry, sell and dispose of the Collateral including, without
limitation, any rents and profits thereof either as a whole or in separate
parcels, at public auction or by tender or by private sale at such time or times
as the Secured Party may determine, and may make such sale either for cash or
credit or part cash and part credit, and with or without advertisement, and upon
such conditions as to upset and price and with or without a reserve bid as the
Secured Party may deem proper.

 

(b)  
Rescission and Resale - The Secured Party may also rescind or vary any contract
of sale that may have been entered into and resell with or under any of the
powers conferred hereunder and adjourn any such sale from time to time without
being answerable for any loss occasioned by such sale or by any postponement
thereof.

 

(c)  
Deeds - The Secured Party may execute and deliver to the purchaser or purchasers
of the Black Fox Property or any part thereof good and sufficient deeds,
assurances and conveyances for the same, the Secured Party being hereby
constituted the irrevocable attorney of the Debtor for the purpose of making
such sale and executing such deeds, assurances and conveyances.

 

(d)  
Sale, Bars, Claims through Debtor - Any such sale made as aforesaid shall be a
perpetual bar both in law and in equity against the Debtor and all other persons
claiming the said property or any part thereof, by, from, through or under the
Debtor.

 

(e)  
Sale Proceeds - In the case of a sale for cash or credit, or part cash and part
credit, the Secured Party shall be bound to pay to the Debtor only such moneys
as have been actually received from purchasers after the satisfaction of all
claims of the Secured Party including payment of any costs, charges and expenses
incurred by the Secured Party in the taking, recovering, keeping possession of,
and any sale of, the Black Fox Property.

 

--------------------------------------------------------------------------------


8.5    Prior Encumbrances and Expenses
 
The Secured Party may pay the amount of any encumbrance, lien or charge now or
hereafter existing, or to arise or to be claimed upon the Black Fox Property
having priority over this Agreement, including any taxes, utility charges or
other rates on the Black Fox Property, or any of them, and may pay all costs,
charges and expenses and all solicitors’ fees as between a solicitor and his
client, which may be incurred in taking, recovering and keeping possession of
the Black Fox Property, or in protecting, repairing, restoring or preserving the
Black Fox Property, and generally in any proceedings or steps of any nature
whatever properly taken in connection with or to realize this security, or in
respect of the collection of any overdue interest, principal, insurance premiums
or any other monies whatsoever payable by the Debtor hereunder whether any
action or any judicial proceedings to enforce such payments has been taken or
not. The amount so paid shall be added to the debt hereby secured and be a
charge on the Black Fox Property and shall bear interest at the rate aforesaid,
and shall be payable forthwith by the Debtor to the Secured Party. Further, the
non-payment of such amount shall be an Event of Default and shall entitle the
Secured Party to exercise the remedies hereby given. In the event of the Secured
Party paying the amount of any such encumbrance, lien or charge, taxes or rates,
either out of the monies advanced on the security or otherwise, the Secured
Party shall be entitled to all the rights, equities and securities of the person
or persons, company, corporation, or government so paid.
 
8.6    Enforcement by the Secured Party
 
If an Event of Default shall have occurred hereunder or default shall have
occurred under the Black Fox Charge, but subject to Sections 7.4 and 13.4 of the
Indenture and to the provisions of any Extraordinary Resolution that may be
passed by the Debentureholders as provided in the Indenture:
 

(a)  
the Secured Party may in its discretion proceed to enforce the rights of the
Secured Party and of the Debentureholders by any action, suit, remedy or
proceeding authorized or permitted by this Agreement, the Indenture, the Black
Fox Charge or by law or equity; and may file such proofs of claim and other
papers or documents as may be necessary or advisable in order to have the claims
of the Secured Party and of the Debentureholders filed in any bankruptcy,
insolvency, winding-up or other judicial proceedings relating to the Debtor or
AGI;

 

(b)  
no such remedy for the enforcement of the rights of the Secured Party or the
Debentureholders shall be exclusive of or dependent on any other such remedy but
any one or more of such remedies may from time to time be exercised
independently or in combination;

 

--------------------------------------------------------------------------------



(c)  
all rights of action hereunder may be enforced by the Secured Party without the
possession of any of the Debentures or the production thereof on the trial or
other proceedings relating thereto; and

 

(d)  
upon receipt of a Debentureholders' Request and upon receiving sufficient funds
and being indemnified to its satisfaction as provided in Section 13.4 of the
Indenture, the Secured Party shall exercise or take such one or more of such
remedies as the Debentureholders' Request may direct, provided that if any such
Debentureholders' Request directs the Secured Party to take proceedings out of
court the Secured Party may in its discretion take judicial proceedings in lieu
thereof.

 
 
ARTICLE 9
GENERAL
 
9.1    Power of Attorney
 
To the extent permitted by Applicable Law, the Debtor hereby appoints the
Secured Party as the Debtor's attorney, with full power of substitution, in the
name and on behalf of the Debtor, to execute, deliver and do all such acts,
deeds, leases, documents, transfers, demands, conveyances, assignments,
contracts, assurances, consents, financing statements and things as the Debtor
has herein agreed to execute, deliver and do or as may be required by the
Secured Party or any Receiver to give effect to this Agreement or in the
exercise of any rights, powers or remedies hereby conferred on the Secured
Party, and generally to use the name of the Debtor in the exercise of all or any
of the rights, powers or remedies hereby conferred on the Secured Party. This
appointment, coupled with an interest, shall not be revoked by the insolvency,
bankruptcy, dissolution, liquidation or other termination of the existence of
the Debtor or for any other reason.
 
9.2    Perfection of Security
 
The Debtor will register this Agreement or notice thereof without delay at every
office where the registration or recording thereof may, in the opinion of
Counsel for the Secured Party, be necessary or desirable to preserve, perfect or
protect the security hereby created, and it will deliver or exhibit to the
Secured Party, on demand, certificates, or other evidence satisfactory to the
Secured Party, establishing such registration or recording, and from time to
time renew the same, if such renewal is, in the opinion of Counsel for the
Secured Party, necessary or desirable to preserve, perfect or protect the
security hereby created.
 
9.3    Notice
 

(a)  
Any notice to the Debtor under the provisions of this Agreement shall be valid
and effective if delivered personally or by courier to, or by facsimile
transmission, addressed to, the Debtor at:

 

--------------------------------------------------------------------------------


5655 South Yosemite Street
Suite 200
Greenwood Village, Colorado
80111-3220


Fax:  720-482-0957
Attn:  President
 
with a copy to:
 
Fogler, Rubinoff LLP
95 Wellington Street West, Suite 1200
Toronto-Dominion Centre
Toronto, Ontario
M5J 2Z9


Fax:  416-941-8828
Attn: Michael Hobart
 
and to
 
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado
80202-1500
 
Fax:  303-892-7400
Attn: Deborah Friedman
 
and shall be deemed to have been given on the date of delivery. The Debtor may
from time to time notify the Secured Party of a change in address which
thereafter, until changed by further notice, shall be the address of the Debtor
for all purposes of this Agreement.
 

(b)  
Any notice to the Secured Party under the provisions of this Agreement shall be
valid and effective if delivered personally to, or by facsimile transmission,
or, subject to Section 12.4 of the Indenture, if given by registered mail,
postage prepaid, addressed to, the Secured Party at:

 
The Canada Trust Company
79 Wellington Street West
8th Floor
TD Waterhouse Tower
Toronto-Dominion Centre
Toronto, Ontario
M5K 1A2
 
Fax: 416-983-2044
Attn: Vice President Corporate Trust and Registered Plan Trust Services
 

--------------------------------------------------------------------------------


with a copy contemporaneously hand delivered or by facsimile to:
 
WeirFoulds LLP
Suite 1600, 130 King Street West
Toronto, Ontario
M5X 1J5
 
Fax: 416-365-1876
Attn.: David S. Brown
 

(c)  
Any notice, consent, waiver, direction or other communication aforesaid shall,
if delivered, be deemed to have been given and received on the date on which it
was delivered to the address provided herein (if a Business Day and, if not, the
next succeeding Business Day) and if sent by facsimile transmission be deemed to
have been given and received at the time of receipt unless actually received
after 5:00 p.m. at the point of delivery in which case it shall be deemed to
have been given and received on the next Business Day. The Secured Party may
from time to time notify the Debtor of a change in address which thereafter,
until changed by further notice, shall be the address of the Secured Party for
all purposes of this Agreement.

 
9.4    Discharge
 
Upon proof being given to the reasonable satisfaction of the Secured Party that
all the Debentures and interest (including interest on amounts in default)
thereon have been paid or satisfied or that all the outstanding Debentures
having matured or having been duly called for redemption or the Secured Party
having been given irrevocable instructions by the Debtor to give within 90 days
notice pursuant to Section 3.3 of the Indenture of redemption of all the
outstanding Debentures, such payment or redemption has been duly provided for by
payment to the Secured Party or otherwise, and upon payment of all costs,
charges and expenses properly incurred by the Secured Party in relation to
Indenture, this Agreement and the Black Fox Charge, and all interest thereon and
the remuneration of the Secured Party, or upon provision satisfactory to the
Secured Party being made therefor, the Secured Party shall, at the request and
at the expense of the Debtor, execute and deliver to the Debtor such deeds or
other instruments as shall be necessary to evidence the satisfaction and
discharge of the Indenture, this Agreement and the Black Fox Charge, and to
release the Debtor from its covenants contained herein and in the Indenture
except those relating to the indemnification of the Secured Party.
 
9.5    Liability for Deficiency
 
If the proceeds of realization by or on behalf of the Secured Party from the
disposition of the Collateral are not sufficient to satisfy the Obligations in
full, the Debtor shall be liable to pay such deficiency to the Secured Party
forthwith on demand.
 
9.6  Conflict with Indenture
 
In the event of any conflict, contradiction or inconsistency between this
Agreement and the Indenture, or in the event that any matter is dealt with in
different terms not necessarily in conflict, the Secured Party shall have the
sole right to determine which provision or provisions apply.
 
9.7    Amendment
 
This Agreement may only be amended, supplemented or terminated by a written
agreement signed by the Debtor and the Secured Party.
 

--------------------------------------------------------------------------------


9.8    Entire Agreement
 
There are no representations, agreements, warranties, conditions, covenants or
terms, express or implied, collateral or otherwise, affecting this Agreement or
the Security Interest, the Collateral, or the Debtor's Obligations and
liabilities hereunder other than as expressed herein.
 
9.9    Fax
 
This Agreement may be executed by facsimile or electronic copy, such copy when
so executed being deemed to be an original.
 
9.10   Further Assurances
 
The Debtor shall do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged and delivered such further acts, deeds, mortgages,
transfers, assurances or other documents as the Secured Party shall reasonably
require to give effect to or preserve and perfect the Security Interest in the
Collateral intended to be granted to the Secured Party hereunder, or any
security interest the Debtor may hereafter grant or become bound to grant to the
Secured Party for the purpose of accomplishing and effecting the intention of
this Agreement. The Debtor hereby irrevocably appoints the Secured Party to be
attorney of the Debtor, coupled with interest, with full power of substitution
for and in the name of the Debtor to execute and to do any deeds, documents,
transfers, demands, assignments, assurances, consents and things which the
Debtor is obliged to sign, execute or do hereunder.
 
IN WITNESS WHEREOF the Debtor has executed this Agreement as of the date first
written above.
 

        APOLLO GOLD CORPORATION  
   
   
    By:   /s/ R. David Russell  

--------------------------------------------------------------------------------

Authorized Signing Officer       I have the authority to bind the corporation.

 
 

--------------------------------------------------------------------------------


 


SCHEDULE "A"
 
MINING CLAIMS
 
PIN 65366-0129(LT)
Parcel 23874 SEC (Mining Rights Only), The Mines, Minerals and Mining Rights of
Part of Lot 7, Concession 1, Beatty except Part 1 on Plan 6R-3881, C98447 and
C98448, Black River - Matheson, District of Cochrane.
PIN 65380-0556(LT)
Parcel 23876 SEC (Mining Rights Only), The Mines, Minerals and Mining Rights of
the North half of Lot 6, Concession 6, Township of Hislop and Part of the North
Part of Broken Lot 7, Concession 6, Township of Hislop, lying East of the Lake
and Creek and North of a line drawn East ast’y across said lot from a point in
the West boundary thereof distant 41 chains, 64 links North from the South West
angle of the lot, containing by admeasurement 100.5 Acres more or less,
excepting that part described as follows: starting at the NE angle of the above
Lot thence Wly along the N boundary of said Lot 891 Ft; thence S Ast’y 33 Ft to
the POC; thence S Ast’y 330 Ft; thence W Ast’y 264 Ft; thence N Ast’y 330 Ft;
thence E Ast’y 264 Ft to the POC; containing by admeasurement 2 acres, more or
less, Black River-Matheson, District of Cochrane.
PIN 65380-0557(LT)
Parcel 2582 SEC, The North half of Lot 6, Concession 6, Hislop, except C679085,
C506571 and MRO as in C436459, Black River-Matheson, District of Cochrane.
PIN 65380-0555(LT)
Parcel 15466 SEC, Part of the north part of Broken Lot 7, Concession 6, Township
of Hislop, lying East of the Lake and Creek and North of a line drawn East ast’y
across said lot from a point in the west boundary thereof distant 41 chains, 64
links North from Southwest angle of the lot, containing an admeasurement 100 ½
Acres, more or less, excepting that part described as follows: starting at the
NE angle of the above Lot; thence Wly along the N boundary of said Lt 891 Ft;
thence S Ast’y 33 Ft to the POC; thence S Ast-y 330 Ft; thence W Ast’y 264 Ft;
thence N Ast’y 330 Ft; thence E Ast’y 264 Ft to the POC; containing by
admeasurement two (2) acres, more or less, except C69085 & C506571 and MRO as in
C436459; Black River-Matheson, District of Cochrane.
PIN 65366-0127(LT)
Parcel 14572 SEC, Part of Lot 6, Concession 1, Township of Beatty, as in
Instrument No. C130522, except Expropriation C69085, subject to C341846, Black
River-Matheson, District of Cochrane.
PIN 65380-0552(LT)
Parcel 7745 SEC, The North Half of Lot 8, Concession 6, Township of Hislop,
except surface rights C69085, Black River-Matheson, District of Cochrane.
PIN 65380-0534(LT)
Parcel 388 SEC, Part of broken Lot 7, Concession 6, Township of Hislop, as in
Instrument No. TP6616, except Part 1, Plan 6R3065, Black River-Matheson,
District of Cochrane.
PIN 65380-0532
Parcel 6413 SEC, The South West Quarter of Lot 6, Concession 6, Township of
Hislop, Black River-Matheson, District of Cochrane.
 

--------------------------------------------------------------------------------


PIN 65380-0553(LT)
Parcel 4707 SEC, Part of the North part of Lot 7, Concession 6, Township of
Hislop, lying west of a lake and creek on said lot, and lying north of line
drawn east astronomically across said lot from a point in the west limit thereof
distant 41 chains 64 links north from the south west angle of the lot,
containing 46 acres more or less, Black River-Matheson, District of Cochrane.
PIN 65380-0559 (LT)
Parcel 3393 SEC, Part of the North half of Lot 4 Concession 6, Hislop, except
Part 1, plan 6R7375 & SRO C69085, Black River- Matheson, District of Cochrane.
PIN 65380-0558 (LT)
Parcel 11511 SEC, Part of the Northeast ¼ of Lot 5, Concession 6, Hislop as in
Instrument No. CP5862, Black River- Matheson, District of Cochrane.
PIN 65366-0126(LT)
 
Parcel 24577 SEC, South ½ of Lot 5, Concession 1, Beatty, excepting therefrom
the lands required for highway purposes described as follows; premising that the
bearings hereinafter mentioned are astronomical and are referred to the meridian
through the centre of the Township of Carr in longitude 80 degrees 28 minutes
west, commencing at the SE angle of said Lt; Thence N 00 degrees 07 minutes 30
seconds west along the E boundary of said Lot 33 Ft, thence S 89 degrees 49
minutes 30 seconds west 2656.49 Ft to a point in the W boundary of said Lt,;
thence S 00 degrees 07 minutes E along the said W boundary 33 Ft to the SW angle
of said Lt; thence N 89 degrees 49 minutes 30 seconds E along the S boundary of
said Lt 2656.49 Ft to the POC, containing 2.012 acres, more or less; SRO N ½ of
Lt 5 Con 1 being; Mining Claim L13391 Beatty; Mining Claim L15799 Beatty; Mining
Claim L22257 Beatty; Mining Claim L22258 Beatty; SRO W1/2 Lt 4 Con 1 Beatty
being; Mining Claim L11397 Beatty; Mining Claim L16477 Beatty, Mining Claim
L22527 Beatty; Mining Claim L22915 Beatty SRO; Pt Lt 4 Con 2 Beatty being the
SW1/4 of S1/2; Mining Claim L13510 Beatty SRO; Pt Lt 5 Con 2 Beatty being the
S1/2 of S1/2; Mining Claim L13508 Beatty, Mining Claim L13509 Beatty; Black
River-Matheson, District of Cochrane.
 
UNPATENTED MINING CLAIMS
L1048333 Hislop Township
L1048334 Hislop Township
L1048335 Hislop Township
L1113087 Hislop Township
 
L1115059 Beatty Township
 

--------------------------------------------------------------------------------



